DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 6/22/2020, 6/22/2020, and 10/6/2021, are being considered by the examiner.

Objections 
Claim 19 is objected.  The claim limitation “a speed of 10 to 20mm/s” should be read “a speed of 10 to 20 millimeters per second (mm/s)”.  An appropriate correction is required.
Claim 21 is objected.  The claim limitation “an AST analysis” should be read “an antimicrobial susceptibility testing analysis”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a vertical clamping force” must be shown or the feature must be canceled from the claims 15.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
Claim 1 is rejected under 35 U.S.C. § 101 as not falling within one of the four statutory categories of invention because the claim recites “a signal".  However, a signal is not within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).


Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim contains subject matter “a vertical clamping force”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. First, there is nowhere else in specification, except claim 15, mentions the vertical clamping force. Second, after reviewing the specification, there appears to be no corresponding structure or a mechanism to generate or apply the vertical clamping force. 
Claims 1-11,14-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as 
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 5 and 6 recite "the bottom surface". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claims 5 and 6 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5-7, 9-11, 15-18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”).
Regarding claim 1, Franjic meets the claim limitations as follow.
A method for performing microscopy-based imaging of samples ((i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53]; (i.e. imaging microscopy) [Franjic: col. 1, line 43]) comprising: loading a sample holder onto a support (i.e. a sample holder 16 attached to the motorized positioning assembly 14) [Franjic:  col. 4, line 47-48] configured to receive the sample holder (i.e. sample holder and motorized positioning assembly forming part of the present system) [Franjic: col. 3, line 31-32; Fig. 4]; moving the sample holder (i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe where the sample can be analyzed individually by each of the bio-imaging probes.) [Franjic: Abstract] in a first direction ((i.e. In a sample analysis process, sample 18 is attached to sample holder 16 which in turn is attached to the motorized positioning assembly 14. This allows the operator to position of sample 18 under various optical probes P1, P2, ... , PN to perform optical imaging) [Franjic: col. 7, line 4-8; Fig. 4];  (i.e. FIG. 4 shows an example of a motorized positioning assembly consisting of an X translation stage 40, a Y translation stage 44, a Z translation stage 46, a tilt stage 48 and, perpendicular to it, a second tilt stage 49. A sample holder 16 is mounted on the top of the second tilt stage 49. The whole system is fixed to a baseplate 42 for system robustness and rigidity.) [Franjic: col. 8, line 12-18; Fig. 4] – Notes: Fig. 4 shows that the sample holder can be moved in several directions such as an X translation stage 40, a Y translation stage 44, a Z translation stage 46), from a starting position on a first strip of the sample holder (i.e. a sample holder) [Franjic:  col. 4, line 47], to move the sample holder relative to an imaging line of a line camera ((i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe) [Franjic: col. 2, line 40-42]; (i.e. probe Pi is an array element whose dimension is equal to the dimension of spatial array 24 (as in case of white light imaging with a CCD camera), such excitation position control can be accomplished by simple switching on/of the excitation source such that all cells of spatial array 24 will be imaged 10 and mapped to data array 28 simultaneously) [Franjic: col. 6, line 4-10; Figs. 8A-9B]), to capture an image of the first strip of the sample holder (i.e. The portion of the sample that is imaged is represented by line 74 on image 38) [Franjic: col. 10, line 48-49; Figs. 7, 9A]; determining a focal plane using an autofocus system as the sample holder is moved in the first direction (i.e. By moving a sample section of interest along the vertical coordinate by using the motorized positioning assembly 14 (or mechanism 102 as shown in FIG. 9A), it is possible to bring the image of the sample section of interest into sharp focus on the computer display indicating the position of the sample section of interest at the focal plane) [Franjic: col. 11, line 17-23; Fig. 9A]; in response to a signal from the autofocus system, moving an objective lens along the optical axis to adjust the focal plane (i.e. focal plane) [Franjic: col. 11, line 23]; and moving the sample holder in a second direction ((i.e. In a sample analysis process, sample 18 is attached to sample holder 16 which in turn is attached to the motorized positioning assembly 14. This allows the operator to position of sample 18 under various optical probes P1, P2, ... , PN to perform optical imaging) [Franjic: col. 7, line 4-8; Fig. 4];  (i.e. FIG. 4 shows an example of a motorized positioning assembly consisting of an X translation stage 40, a Y translation stage 44, a Z translation stage 46, a tilt stage 48 and, perpendicular to it, a second tilt stage 49. A sample holder 16 is mounted on the top of the second tilt stage 49. The whole system is fixed to a baseplate 42 for system robustness and rigidity.) [Franjic: col. 8, line 12-18; Fig. 4] – Notes: Fig. 4 shows that the sample holder can be moved in several different directions such as an X translation stage 40, a Y translation stage 44, a Z translation stage 46), to align the imaging line of the line camera with a position on a second strip of the sample holder (i.e. the area of interest in the system is aligned with respect to the white light camera) [Franjic: col. 15, line 15-17].   
Franjic does not explicitly disclose the following claim limitations (Emphasis added).
A method for performing microscopy-based imaging of samples comprising: loading a sample holder onto a support configured to receive the sample holder; moving the sample holder in a first direction, from a starting position on a first strip of the sample holder, to move the sample holder relative to an imaging line of a line camera, to capture an image of the first strip of the sample holder; determining a focal plane using an autofocus system as the sample holder is moved in the first direction; in response to a signal from the autofocus system, moving an objective lens along the optical axis to adjust the focal plane; and moving the sample holder in a second direction, to align the imaging line of the line camera with a position on a second strip of the sample holder.  
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. FIG. 3C illustrates that during digital scanning of the sample 12, an image 76 is acquired in image strips, such as image strip 77, starting with a first image strip 78, followed by a second image strip 80, and so on, until the last image strip 82 necessary to digitize the image 76 has been acquired. One of ordinary skill in the art will realize that the scanning may be either top-to-bottom or bottom-to-top or may start any point on the sample) [Soenksen: col. 16, line 1-8; Figs. 3A-C]; (i.e. beginning and end of each image strip) [Soenksen: col. 18, line 6-7; Figs. 3A-C]) (i.e. Turning now to FIGS. 3A-3C, the manner in which contiguous image strips are acquired by a linear array detector according to the present invention is shown. The line scan 50 camera 18 ofFIG.1 observes a line scan camera field of view 70 as shown in FIG. 3A. The line scan camera field of view 70 comprises the region of the sample 12 of FIG. 1 that is imaged by a multitude of individual pixel elements 72 that are arranged in a linear fashion into a linear array 7 4 as shown in
FIG. 3B) [Soenksen: col. 15, line 48-56; Figs. 48-56], to capture an image of the first strip of the sample holder ((i.e. At the line rate of 27,600 lines per second of the present example, each line image is captured in about 0.04 milliseconds) [Soenksen: col. 18, line 36-38]; (i.e. Faster line scan cameras are commercially available and can be synchronized with faster motorized stages. Alternatively, selection of a linear array, such as linear array 74, but with more than 1024 pixel elements 72 would reduce the 55 number of image strips that have to be scanned to capture image 76, and require fewer acceleration and deceleration cycles.) [Soenksen: col. 18, line 51-57]); (i.e. During the scanning and digitization process, the position of the microscope objective lens 16 is moved in accordance with this x/y focus map. Many different approaches to autofocus are known in the art that could be used to change the relative position of the microscope objective lens 16 with respect to the sample 12. A vertical (z) axis component of the motorized stage 14 can be used for autofocus) [Soenksen: col. 19, line 38-45] ((i.e. the focusing system comprises a piezo positioner that is communicatively coupled to a piezo controller.) [Soenksen: col. 25, line 55-57]; (i.e. wherein the piezo controller and
the piezo positioner are configured to adjust the focus for the line scan camera at least 10 times per second) [Soenksen: col. 25, line 58-60]; (i.e. adjusting the focus of the line scan camera during said scanning in accordance with the focus map) [Soenksen: col. 26, line 18-19]; (i.e. a focusing system configured to provide focus for the at least one line scan camera during creation of each digital image strip in accordance with the focus map) [Soenksen: col. 25, line 30-32]), moving an objective lens along the optical axis to adjust the focal plane (i.e. During the scanning and digitization process, the position of the microscope objective lens 16 is moved in accordance with this x/y focus map. Many different approaches to autofocus are known in the art that could be used to change the relative position of the microscope objective lens 16 with respect to the sample 12. A vertical (z) axis component of the motorized stage 14 can be used for autofocus) [Soenksen: col. 19, line 38-45]; and (i.e. an image composer configured to align adjacent digital image strips into a contiguous digital image of at least a portion of the microscope sample) [Soenksen: col. 25, line 33-35].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a microscope slide scanner in the system.  
Therefore, the combination of Franjic with Soenksen will enable the system to capture image data as a plurality of image stripes [Soenksen: Abstract]. 

Regarding claim 2, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the image captured by the line camera is an area image (i.e. The portion of the sample that is imaged is represented by line 74 on image 38) [Franjic: col. 10, line 48-49; Figs. 7, 9A] constructed from a plurality of serially captured line images ((i.e. the sample is moved underneath the OCT scanner (step 1144) where the scan parameters and the area/line of interest can be selected (step 1146). Next, the system starts a 2D continuous acquisition (step 1148)) [Franjic: col. 16, line 3-7] - Notes: OCT scanner operates as a line camera. Continuous capturing line images indicates that there is a plurality of serially captured line images).

Regarding claim 5, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein light from an autofocus system light source passes through (i.e. the area of interest in the system is aligned with respect to the white light camera) [Franjic: col. 15, line 15-17; Figs 9A-B] a dichroic mirror, to pass through the objective lens and to be incident onto the bottom surface of the sample holder, and light from the 2sample holder that has passed through the objective lens is reflected by the dichroic mirror towards the line camera.
Franjic does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein light from an autofocus system light source passes through a dichroic mirror, to pass through the objective lens and to be incident onto the bottom surface of the sample holder, and light from the 2sample holder that has passed through the objective lens is reflected by the dichroic mirror towards the line camera.  
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
wherein light from an autofocus system light source passes through a dichroic mirror, to pass through the objective lens and to be incident onto the bottom surface of the sample holder, and light from the 2sample holder that has passed through the objective lens is reflected by the dichroic mirror towards the line camera ((i.e. Between the microscope objective lens 16 and the line scan camera 18 are situated the line scan camera focusing optics 34  that focus the optical signal captured by the microscope objective lens 16 onto the light-responsive elements of the line scan camera 18. In a modem infinity-corrected microscope the focusing optics between the microscope objective lens and the eyepiece optics, or between the microscope objective lens and an external imaging port, consist of an optical element known as a tube lens that is part of a microscope's observation tube. Many times the tube lens consists of multiple optical elements to prevent the introduction of coma or astigmatism. One of the motivations for the relatively recent change from traditional finite tube length optics to infinity corrected optics was to increase the physical space in which the optical energy from the sample 12 is parallel, meaning that the focal point of this optical energy is at infinity. In this case, accessory elements like dichroic mirrors or filters can be inserted into the infinity space without changing the optical path magnification or introducing undesirable optical artifacts) [Soenksen: col. 9, line 24-43; Figs. 1-2] – Notes: Please consider optical paths between the line scan camera 34 and the motorized stage 14. The lights would pass through the dichroic mirror in the optical tube, the objective lens, to the sample on the bottom surface of the sample holder, and vice versa.).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a dichroic mirror into the tube lens of the optical system.  
Therefore, the combination of Franjic with Soenksen will prevent the introduction of coma or astigmatism in the system [Soenksen: col. 9, line 24-43]. 

Regarding claim 6, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein light from an autofocus system light source (i.e. the area of interest in the system is aligned with respect to the white light camera) [Franjic: col. 15, line 15-17; Figs 9A-B] is reflected by a dichroic mirror, to pass through the objective lens and to be incident onto the bottom surface of the sample holder, and light from the sample holder that has passed through the objective lens passes through the dichroic mirror towards the line camera.
Franjic does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein light from an autofocus system light source is reflected by a dichroic mirror, to pass through the objective lens and to be incident onto the bottom surface of the sample holder, and light from the sample holder that has passed through the objective lens passes through the dichroic mirror towards the line camera.  
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
wherein light from an autofocus system light source is reflected by a dichroic mirror, to pass through the objective lens and to be incident onto the bottom surface of the sample holder, and light from the sample holder that has passed through the objective lens passes through the dichroic mirror towards the line camera ((i.e. Between the microscope objective lens 16 and the line scan camera 18 are situated the line scan camera focusing optics 34  that focus the optical signal captured by the microscope objective lens 16 onto the light-responsive elements of the line scan camera 18. In a modem infinity-corrected microscope the focusing optics between the microscope objective lens and the eyepiece optics, or between the microscope objective lens and an external imaging port, consist of an optical element known as a tube lens that is part of a microscope's observation tube. Many times the tube lens consists of multiple optical elements to prevent the introduction of coma or astigmatism. One of the motivations for the relatively recent change from traditional finite tube length optics to infinity corrected optics was to increase the physical space in which the optical energy from the sample 12 is parallel, meaning that the focal point of this optical energy is at infinity. In this case, accessory elements like dichroic mirrors or filters can be inserted into the infinity space without changing the optical path magnification or introducing undesirable optical artifacts) [Soenksen: col. 9, line 24-43; Figs. 1-2] – Notes: Please consider optical paths between the line scan camera 34 and the motorized stage 14. The lights reflected from the dichroic mirror in the optical tube would pass through the objective lens, to the sample on the bottom surface of the sample holder, and vice versa).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a dichroic mirror into the tube lens of the optical system.  
Therefore, the combination of Franjic with Soenksen will prevent the introduction of coma or astigmatism in the system [Soenksen: col. 9, line 24-43]. 

Regarding claim 7, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the objective lens is moved along an axis perpendicular to a plane defined by a plane of the sample holder (i.e. FIG. 4 shows an example of a motorized positioning assembly consisting of an X translation stage 40, a Y translation stage 44, a Z translation stage 46, a tilt stage 48 and, perpendicular to it, a second tilt stage 49. A sample holder 16 is mounted on the top of the second tilt stage 49. The whole system is fixed to a baseplate 42 for system robustness and rigidity.) [Franjic: col. 8, line 12-18; Fig. 4], and wherein the optical axis is vertical and the objective lens is moved substantially vertically upwardly or downwardly.
Franjic does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the objective lens is moved along an axis perpendicular to a plane defined by a plane of the sample holder, and wherein the optical axis is vertical and the objective lens is moved substantially vertically upwardly or downwardly.  
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the objective lens is moved along (i.e. two conjugate planes that are orthogonal to the optical axis.) [Soenksen: col. 8, line 52-53; Fig. 2] an axis perpendicular to a plane defined by a plane of the sample holder ((i.e. two conjugate planes that are orthogonal to the optical axis) [Soenksen: col. 8, line 52-53; Fig. 2]; (i.e. second conjugate plane includes (i) the filament of the bulb that is part of the light source 30, (ii) the aperture of a condenser iris that sits immediately before the condenser optics that are part of the illumination optics 32, and (iii) the back focal plane of the microscope objective lens 16.) [Soenksen: col. 8, line 61-66; Fig. 2]), and wherein the optical axis is vertical and the objective lens is moved substantially vertically upwardly or downwardly. ((i.e. During the scanning and digitization process, the position of the microscope objective lens 16 is moved in accordance with this x/y focus map. Many different approaches to autofocus are known in the art that could be used to change the relative position of the microscope objective lens 16 with respect to the sample 12. A vertical (z) axis component of the motorized stage 14 can be used for autofocus) [Soenksen: col. 9, line 24-43; Fig. 1] – Notes: The vertical z axis is the optical axis and is perpendicular to the x/y plane. Hence the objective lens would move upwardly and downwardly along the z-axis. Please see Figs 1-2).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a dichroic mirror into the tube lens of the optical system.  
Therefore, the combination of Franjic with Soenksen will prevent the introduction of coma or astigmatism in the system [Soenksen: col. 9, line 24-43]. 

Regarding claim 9, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the first and second strips follow radial lines, and wherein the image of the first strip is captured (i.e. Faster line scan cameras are commercially available and can be synchronized with faster motorized stages. Alternatively, selection of a linear array, such as linear array 7 4, but with more than 1024 pixel elements 72 would reduce the number of image strips that have to be scanned to capture image 76) [Franjic: col. 18, line 51-56] by linearly translating (i.e. Typically, the motorized positioning assembly 14 has three translation stages for moving a sample 18 along three perpendicular axes of travel (X,Y,Z). The traveling ranges of these translation stages should be long enough to allow positioning sample sections of interest Vs1, Vs2, ... , VsM within probe volumes V1, V2, ... , VN. Besides the translation stages, additional positioning degrees of freedom may be useful such as rotations and tilts) [Franjic: col. 7, line 59-67]  the sample holder across the imaging line of the line camera ((i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe) [Franjic: col. 2, line 40-42]; (i.e. probe Pi is an array element whose dimension is equal to the dimension of spatial array 24 (as in case of white light imaging with a CCD camera), such excitation position control can be accomplished by simple switching on/of the excitation source such that all cells of spatial array 24 will be imaged 10 and mapped to data array 28 simultaneously) [Franjic: col. 6, line 4-10; Figs. 8A-9B]), and wherein the imaging line of the line camera is aligned with (i.e. the area of interest in the system is aligned with respect to) [Franjic: col. 15, line 15-17; Figs 9A-B] the position on the second strip of the sample holder by rotating the sample holder (i.e. the device can have motorized stages with rotational stage replacing one of the translational stages) [Franjic: col. 8, line 47-49].
Franjic does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the first and second strips follow radial lines, and wherein the image of the first strip is captured by linearly translating the sample holder across the imaging line of the line camera, and wherein the imaging line of the line camera is aligned with the position on the second strip of the sample holder by rotating the sample holder.   
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first and second strips follow radial lines (i.e. FIG. 3C illustrates that during digital scanning of the sample 12, an image 76 is acquired in image strips, such as image strip 77, starting with a first image strip 78, followed by a second image strip 80, and so on, until the last image strip 82 necessary to digitize the image 76 has been acquired. One of ordinary skill in the art will realize that the scanning may be either top-to-bottom or bottom-to-top or may start any point on the sample) [Soenksen: col. 16, line 1-8; Figs. 3A-C], and wherein the image of the first strip is captured (i.e. Turning now to FIGS. 3A-3C, the manner in which contiguous image strips are acquired by a linear array detector according to the present invention is shown. The line scan 50 camera 18 of FIG.1 observes a line scan camera field of view 70 as shown in FIG. 3A. The line scan camera field of view 70 comprises the region of the sample 12 of FIG. 1 that is imaged by a multitude of individual pixel elements 72 that are arranged in a linear fashion into a linear array 74 as shown in FIG. 3B) [Soenksen: col. 15, line 48-56; Figs. 48-56]   on the second strip (i.e. an image composer configured to align adjacent digital image strips into a contiguous digital image of at least a portion of the microscope sample) [Soenksen: col. 25, line 33-35] of the sample holder (i.e. a sample cassette that has been previously loaded) [Soenksen: col. 16, line 42-43] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a microscope slide scanner in the system.  
Therefore, the combination of Franjic with Soenksen will enable the system to capture image data as a plurality of image stripes [Soenksen: Abstract]. 

Regarding claim 10, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the first and second strips follow coaxial circles having different radii, and wherein the image of the first strip is captured ((i.e. The portion of the sample that is imaged is represented by line 74 on image 38) [Franjic: col. 10, line 48-49; Figs. 7, 9A]; (i.e. Faster line scan cameras are commercially available and can be synchronized with faster motorized stages. Alternatively, selection of a linear array, such as linear array 7 4, but with more than 1024 pixel elements 72 would reduce the number of image strips that have to be scanned to capture image 76) [Franjic: col. 18, line 51-56]) by rotating the sample holder to move it (i.e. the device can have motorized stages with rotational stage replacing one of the translational stages) [Franjic: col. 8, line 47-49]) across the imaging line of the line camera ((i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe) [Franjic: col. 2, line 40-42]; (i.e. probe Pi is an array element whose dimension is equal to the dimension of spatial array 24 (as in case of white light imaging with a CCD camera), such excitation position control can be accomplished by simple switching on/of the excitation source such that all cells of spatial array 24 will be imaged 10 and mapped to data array 28 simultaneously) [Franjic: col. 6, line 4-10; Figs. 8A-9B]), and wherein the imaging line of the line camera is aligned with the position on the second strip of the sample holder (i.e. the area of interest in the system is aligned with respect to the white light camera) [Franjic: col. 15, line 15-17] by linearly translating the sample holder (i.e. Typically, the motorized positioning assembly 14 has three translation stages for moving a sample 18 along three perpendicular axes of travel (X,Y,Z). The traveling ranges of these translation stages should be long enough to allow positioning sample sections of interest Vsl, Vs2, ... , VsM within probe volumes V1, V2, ... , VN. Besides the translation stages, additional positioning degrees of freedom may be useful such as rotations and tilts) [Franjic: col. 7, line 59-67].  

The method according to claim 1, wherein the first and second strips follow coaxial circles having different radii, and wherein the image of the first strip is captured by rotating the sample holder to move it across the imaging line of the line camera, and wherein the imaging line of the line camera is aligned with the position on the second strip of the sample holder by linearly translating the sample holder.     
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first and second strips (i.e. FIG. 3C illustrates that during digital scanning of the sample 12, an image 76 is acquired in image strips, such as image strip 77, starting with a first image strip 78, followed by a second image strip 80, and so on, until the last image strip 82 necessary to digitize the image 76 has been acquired) [Soenksen: col. 16, line 1-5; Figs. 3A-C] follow coaxial circles having different radii ((i.e. for illustrative purposes only, of eight schematic objects in the macro image 102, shown here as four circles and four rectangles and designated as 01108, 02 110, 03 112, 04 114, 05 116, 06 118, 07 120 and 08 122. Each of the objects in a similar class, in this case similar shape, are distinguished from the other objects) [Soenksen: col. 22, line 2-7; Figs. 5A-B] – Notes: Fig. 5A shows multiple circles with different radii), and wherein the image of the first strip is captured (i.e. FIG. 3C illustrates that during digital scanning of the sample 12, an image 76 is acquired in image strips, such as image strip 77, starting with a first image strip 78) [Soenksen: col. 16, line 1-4; Figs. 3A-C] (i.e. a second image strip) [Soenksen: col. 16, line 42-43] of the sample holder ((i.e. an image composer configured to align adjacent digital image strips into a contiguous digital image of at least a portion of the microscope sample) [Soenksen: col. 25, line 33-35];  (i.e. a sample cassette that has been previously loaded) [Soenksen: col. 16, line 42-43]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a microscope slide scanner in the system.  
Therefore, the combination of Franjic with Soenksen will enable the system to capture image data as a plurality of image stripes [Soenksen: Abstract]. 

Regarding claim 11, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the first and second strips are parallel, and wherein the image of the first strip is captured ((i.e. The portion of the sample that is imaged is represented by line 74 on image 38) [Franjic: col. 10, line 48-49; Figs. 7, 9A]; (i.e. Faster line scan cameras are commercially available and can be synchronized with faster motorized stages. Alternatively, selection of a linear array, such as linear array 7 4, but with more than 1024 pixel elements 72 would reduce the number of image strips that have to be scanned to capture image 76) [Franjic: col. 18, line 51-56]) 3by linearly translating the sample holder in a first direction (i.e. Typically, the motorized positioning assembly 14 has three translation stages for moving a sample 18 along three perpendicular axes of travel (X,Y,Z). The traveling ranges of these translation stages should be long enough to allow positioning sample sections of interest Vs1, Vs2, ... , VsM within probe volumes V1, V2, ... , VN. Besides the translation stages, additional positioning degrees of freedom may be useful such as rotations and tilts) [Franjic: col. 7, line 59-67] across the imaging line of the line camera ((i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe) [Franjic: col. 2, line 40-42]; (i.e. probe Pi is an array element whose dimension is equal to the dimension of spatial array 24 (as in case of white light imaging with a CCD camera), such excitation position control can be accomplished by simple switching on/of the excitation source such that all cells of spatial array 24 will be imaged 10 and mapped to data array 28 simultaneously) [Franjic: col. 6, line 4-10; Figs. 8A-9B]), and wherein the imaging line of the line camera is aligned with (i.e. the area of interest in the system is aligned with respect to the white light camera) [Franjic: col. 15, line 15-17] the position on the second strip of the sample holder by linearly translating the sample holder in a direction at an angle to the first direction (i.e. Typically, the motorized positioning assembly 14 has three translation stages for moving a sample 18 along three perpendicular axes of travel (X,Y,Z). The traveling ranges of these translation stages should be long enough to allow positioning sample sections of interest Vs1, Vs2, ... , VsM within probe volumes V1, V2, ... , VN. Besides the translation stages, additional positioning degrees of freedom may be useful such as rotations and tilts) [Franjic: col. 7, line 59-67], for example perpendicular to the first direction (i.e. FIG. 4 shows an example of a motorized positioning assembly consisting of an X translation stage 40, a Y translation stage 44, a Z translation stage 46, a tilt stage 48 and, perpendicular to it, a second tilt stage 49. A sample holder 16 is mounted on the top of the second tilt stage 49. The whole system is fixed to a baseplate 42 for system robustness and rigidity.) [Franjic: col. 8, line 12-18; Fig. 4]; (i.e. These directions can be used to define axes of Cartesian coordinate systems CSi related to probes Pi so that
the coordinate axis of the coordinate systems CSi are parallel to the perpendicular directions of the motorized translational stages.) [Franjic: col. 8, line 49-53] – Notes: Fig. 4 shows that the sample holder can be moved in several directions such as an X translation stage 40, a Y translation stage 44, a Z translation stage 46.  It is known that x, y, z directions are perpendicular to each other).
Franjic does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the first and second strips are parallel, and wherein the image of the first strip is captured 3by linearly translating the sample holder in a first direction across the imaging line of the line camera, and wherein the imaging line of the line camera is aligned with the position on the second strip of the sample holder by linearly translating the sample holder in a direction at an angle to the first direction, for example perpendicular to the first direction.      
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first and second strips are parallel ((i.e. FIG. 3C illustrates that during digital scanning of the sample 12, an image 76 is acquired in image strips, such as image strip 77, starting with a first image strip 78, followed by a second image strip 80, and so on, until the last image strip 82 necessary to digitize the image 76 has been acquired) [Soenksen: col. 16, line 1-5; Figs. 3A-C]; (i.e. FIGS. 3A-3C illustrates a manner in which contiguous image strips acquired by a linear array detector digitizes a portion of a sample according to the present invention) [Soenksen: col. 7, line 4-6; Figs. 3A-C] – Notes: Fig. 3C shows the first and second strips are parallel), and wherein the image of the first strip is captured (i.e. FIG. 3C illustrates that during digital scanning of the sample 12, an image 76 is acquired in image strips, such as image strip 77, starting with a first image strip 78) [Soenksen: col. 16, line 1-4; Figs. 3A-C]  3by linearly translating the sample holder in a first direction across the imaging line of the line camera (i.e. FIG. 3C illustrates that during digital scanning of the sample 12, an image 76 is acquired in image strips, such as image strip 77, starting with a first image strip 78, followed by a second image strip 80, and so on, until the last image strip 82 necessary to digitize the image 76 has been acquired) [Soenksen: col. 16, line 1-5; Figs. 3A-C], and wherein the imaging line of the line camera is aligned with the position on the second strip of the sample holder ((i.e. an image composer configured to align adjacent digital image strips into a contiguous digital image of at least a portion of the microscope sample) [Soenksen: col. 25, line 33-35];  (i.e. a sample cassette that has been previously loaded) [Soenksen: col. 16, line 42-43]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a microscope slide scanner in the system.  
Therefore, the combination of Franjic with Soenksen will enable the system to capture image data as a plurality of image stripes [Soenksen: Abstract]. 

Regarding claim 15, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein a vertical clamping force is applied to the sample holder to maintain the sample holder in a fixed position with respect to the vertical axis, and wherein the sample holder is held horizontally ((i.e. a sample holder 16 attached to the motorized positioning assembly 14 on which a sample 18 is mounted) [Franjic: col. 4, line 46-49] – Notes: Please see more details in Figs. 1, 4, 9A-B).

Regarding claim 16, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], comprising aligning the sample holder (i.e. the area of interest in the system is aligned) [Franjic: col. 15, line 15-16] in a specific position such that the starting position for imaging is known (i.e. a computer controller coupled with said motorized positioning mechanism assembly and said plurality of bio-imaging probes, said computer controller programmed with instructions for instructing said motorized positioning assembly to move said sample holder, having the tissue sample located thereon, to positions in the
field of view of each bio-imaging probe where the tissue sample is individually analyzable by each of said bio-imaging probes, said computer controller comprising means for storing an imaging data from each said bio-imaging probe, and said computer controller programmed with instructions for spatially correlating imaging data of a selected volume of interest with the imaging data obtained from at least one other bio-imaging probe and storing said spatially correlated imaging data in said storing means) [Franjic: col. 17, line 65 – col. 18, line 14].  

Regarding claim 17, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], comprising illuminating the sample holder with a monochromatic or narrow-band light source (i.e. wherein one of said bio-imaging probes comprises an excitation laser, and including a photosensitive material affixed to the sample stage wherein illumination by said excitation laser leaves a mark on said photosensitive material) [Franjic: col. 21, line 1-5] from above the sample holder (i.e. In a sample analysis process, sample 18 is attached to sample holder 16 which in turn is attached to the motorized positioning assembly 14. This allows the operator to position of sample 18 under various optical probes P1, P2, ... , PN to perform optical imaging) [Franjic: col. 7, line 4-8; Fig. 4.

Regarding claim 18, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], comprising moving the sample holder, by translating the sample holder linearly (i.e. Typically, the motorized positioning assembly 14 has three translation stages for moving a sample 18 along three perpendicular axes of travel (X,Y,Z). The traveling ranges of these translation stages should be long enough to allow positioning sample sections of interest Vs1, Vs2, ... , VsM within probe volumes V1, V2, ... , VN. Besides the translation stages, additional positioning degrees of freedom may be useful such as rotations and tilts) [Franjic: col. 7, line 59-67] at a speed selected to give an undistorted image, taking into consideration the line camera imaging rate, the 4width of the pixels in the line camera imaging line, and the magnification provided by the objective lens.  
Franjic does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, comprising moving the sample holder, by translating the sample holder linearly at a speed selected to give an undistorted image, taking into consideration the line camera imaging rate, the 4width of the pixels in the line camera imaging line, and the magnification provided by the objective lens.  
However, in the same field of endeavor Soenksen further discloses the claim limitations and the deficient claim limitations, as follows:
moving the sample holder (i.e. the motorized stage 14 moves the sample 12 in at least the two axes (x/y) that are in the plane of the sample 12) [Soenksen: col. 7, line 46-48], by translating the sample holder linearly (i.e. The BLISS system is also equipped with a computer controlled two-axis (x/y for left/right/up/down motion) translation stage that achieves 0.1 micrometer positioning accuracy) [Soenksen: col. 2, line 63-66] at a speed selected to give an undistorted image ((i.e. for focus control. Z-axis movement is preferably accomplished with a piezo positioner 24, such as the PIFOC from Polytec PI or the MIPOS 3 from Piezosystem Jena. The piezo positioner 24 is attached directly to the microscope objective 16 and is connected to and directed by the data processor 20 via a piezo controller 26. A means of providing a coarse focus adjustment may also be needed and can be provided by z-axis movement as part of the motorized stage 14 or a manual rack-and-pinion coarse focus adjustment (not shown)) [Soenksen: col. 7, line 51-60]; (i.e. At the line rate of 27,600 lines per second of the present example, each line image is captured in about 0.04 milliseconds) [Soenksen: col. 18, line 36-38]), taking into consideration the line camera imaging rate (i.e. At the line rate of 27,600 lines per second of the present example, each line image is captured in about 0.04 milliseconds) [Soenksen: col. 18, line 36-38], the 4width of the pixels in the line camera imaging line (i.e. Faster line scan cameras are commercially available and can be synchronized with faster motorized stages. Alternatively, selection of a linear array, such as linear array 74, but with more than 1024 pixel elements 72 would reduce the number of image strips that have to be scanned to capture image 76, and require fewer acceleration and deceleration cycles.) [Soenksen: col. 18, line 51-57], and the magnification provided by the objective lens ((i.e. the magnification at which the sample can be viewed) [Soenksen: col. 1, line 36]; (i.e. it is typical for the pathologist to frequently switch back and forth between a lower magnification objective lens with a larger field of view, for purposes of orienting himself or herself with respect to the specimen, and one or more higher magnification, smaller field of view objective lenses for purposes of viewing the sample in greater detail) [Soenksen: col. 1, line 53-58]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic with Soenksen to install a microscope slide scanner in the system.  
Therefore, the combination of Franjic with Soenksen will enable the system to capture image data as a plurality of image stripes [Soenksen: Abstract]. 

Regarding claim 24, Franjic meets the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], comprising imaging the sample holder ((i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe) [Franjic: col. 2, line 40-42]; (i.e. probe Pi is an array element whose dimension is equal to the dimension of spatial array 24 (as in case of white light imaging with a CCD camera), such excitation position control can be accomplished by simple switching on/of the excitation source such that all cells of spatial array 24 will be imaged 10 and mapped to data array 28 simultaneously) [Franjic: col. 6, line 4-10; Figs. 8A-9B]) at a plurality of time points (i.e. Once one point has been scanned, the system moves the sample to an the next selected point for Raman scanning (step 1240). This process repeats itself (i.e., steps 1232, 1234, 1236 and 1240) until all the selected points are scanned.) [Franjic: col. 16, line 45-49].

Regarding claim 25, Franjic meets the claim limitations as set forth in claim 24.Franjic further meets the claim limitations as follow.
The method according to claim 24 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], comprising determining at least one of: the presence or absence, or amount of growth of pathogens in the sample chamber(s) at each time point (i.e. Further, various types of optical imaging can provide information about tissue disease states. Examples of such optical imaging modalities include optical coherence tomography (OCT), incoherent Raman spectroscopy, coherent Raman spectroscopy, auto-florescence intensity imaging, fluorescence lifetime imaging, diffuse optical imaging, confocal microscopy, super-resolution microscopy, second harmonic imaging microscopy, third harmonic imaging microscopy, dark field imaging, phase-contrast microscopy, and white light imaging (e.g. traditional microscopy).) [Franjic: col. 2, line 52-53].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”), in view of Uchidoi et al. (US Patent 4,349,263), (“Uchidoi”).
Regarding claim 3, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic and Soenksen further meet the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the autofocus system adjusts the focal plane (i.e. Many different approaches to autofocus are known in the art that could be used to change the relative position of the microscope objective lens 16 with respect to the sample 12. A vertical (z) axis component of the motorized stage 14 can be used for autofocus) [Soenksen: col. 19, line 40-45] at least every 0.5ms as the sample holder moves ((i.e. a sample holder 16 attached to the motorized positioning assembly 14) [Franjic:  col. 4, line 47-48]; (i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe where the sample can be analyzed individually by each of the bio-imaging probes.) [Franjic: Abstract]).   
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the autofocus system adjusts the focal plane at least every 0.5ms as the sample holder moves.    
However, in the same field of endeavor Uchidoi further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the autofocus system determines an initial focal plane ((i.e. Another fact is that since the output of the flip-flop F6 is of2 KHz, the flip-flop F6 produces pulses
with their trailing edges occurring at every 0.5 ms from the start point in time t1 at which a time counting is initiated) [Uchidoi: col. 6, line 13-17])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic and Soenksen with Uchidoi to apply at least 2 KHz frequency clock in the autofocus system.  
Therefore, the combination of Franjic and Soenksen with Uchidoi will enable the system to refresh at least 0.5 ms [Uchidoi: col. 6, line 13-17]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”), in view of Heumann et al. (US Patent Application Publication 2007/0206847 A1), (“Heumann”).
Regarding claim 4, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic and Soenksen further meet the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the autofocus system determines (i.e. Many different approaches to autofocus are known in the art that could be used to change the relative position of the microscope objective lens 16 with respect to the sample 12. A vertical (z) axis component of the motorized stage 14 can be used for autofocus) [Soenksen: col. 19, line 40-45] an initial focal plane when the sample holder is loaded onto the support ((i.e. a sample holder 16 attached to the motorized positioning assembly 14) [Franjic:  col. 4, line 47-48];  (i.e. a sample cassette that has been previously loaded) [Soenksen: col. 16, line 42-43]).  
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the autofocus system determines an initial focal plane when the sample holder is loaded onto the support.  
However, in the same field of endeavor Heumann further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the autofocus system determines an initial focal plane ((i.e. Z0 = focal plane resulting from autofocus of initial feature projected image set) [Heumann: para. 0049])

Therefore, the combination of Franjic and Soenksen with Heumann will enable the system to minimize a degradation of the captured images [Heumann: para. 0007]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”), in view of Morrison et al. (US Patent 10,591,409 B2), (“Morrison”).
Regarding claim 8, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic and Soenksen further meet the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the line camera images the sample holder (i.e. Faster line scan cameras are commercially available and can be synchronized with faster motorized stages. Alternatively, selection of a linear array, such as linear array 7 4, but with more than 1024 pixel elements 72 would reduce the number of image strips that have to be scanned to capture image 76) [Franjic: col. 18, line 51-56] from below the sample holder (i.e. instructing said motorized positioning assembly to move said sample holder, having the tissue sample located thereon, to positions in the field of view of each bio-imaging probe where the tissue sample is individually analyzable by each of said bio-imaging probes) [Franjic: col. 18, line 1-6].
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the line camera images the sample holder from below the sample holder. 
However, in the same field of endeavor Morrison further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the line camera images the sample holder from below the sample holder ((i.e. at least one image capture device is positioned below an upper plane of the spacer) [Morrison: col. 25, line 13-14]; (i.e. wherein a region of interest of the at least one image capture devices simultaneously images a portion of the sample container below an upper plane of the spacer.) [Morrison: col. 26, line 10-13]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic and Soenksen with Morrison to include addition cameras, where at least one them below the sample holder.  
Therefore, the combination of Franjic and Soenksen with Morrison will enable the system to capture images of the sample holder from below to provide different views of the sample [Morrison: col. 26, line 10-13]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”), in view of Laugharn et al. (US Patent 7,981,368 B2), (“Laugharn”).
Regarding claim 14, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic and Soenksen further meet the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53],  wherein the sample holder (i.e. sample holder, having the tissue sample located thereon, to positions in the field of view of each bio-imaging probe where the tissue sample is individually analyzable by each of said bio-imaging probes) [Franjic: col. 18, line 1-6] comprises a plurality of sample chambers, and a first plurality of sample chambers are distributed along the first strip, and a second plurality of sample chambers are distributed along the second strip; or a single sample chamber is located along one of the first or second strips, and a plurality of sample chambers are distributed along the other of the second or first strip; or a single sample chamber is located along the first strip, and a single sample chamber is located along the second strip. 
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the sample holder comprises a plurality of sample chambers, and a first plurality of sample chambers are distributed along the first strip, and a second plurality of sample chambers are distributed along the second strip; or a single sample chamber is located along one of the first or second strips, and a plurality of sample chambers are distributed along the other of the second or first strip; or a single sample chamber is located along the first strip, and a single sample chamber is located along the second strip. 
However, in the same field of endeavor Laugharn further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the sample holder (i.e. We applied dye and water in the chamber and placed it in a sample holder) [Laugharn: col. 47, line 43-44] comprises a plurality of sample chambers (i.e. the mixing apparatus of the invention is employed to facilitate or cause the aggregation and manipulation of small particles in small devices such as hybridization chambers that are used with DNA chips) [Laugharn: col. 45, line 60-63], and or or a single sample chamber is located along the first strip ((i.e. The chamber with the strip of laminate was aligned with the focal zone) [Laugharn: col. 54, line 45-46]; (i.e. Nucleation Strip Applied Within a Closed Chamber. A strip of the laminate described in example 19, above, was bonded into an otherwise standard chamber having dimensions of 12 mmx15 mm and a thickness of 150 microns) [Laugharn: col. 54, line 30-35]), and a single sample chamber is located along the second strip ((i.e. The chamber with the strip of laminate was aligned with the focal zone) [Laugharn: col. 54, line 45-46]; (i.e. Nucleation Strip Applied Within a Closed Chamber. A strip of the laminate described in example 19, above, was bonded into an otherwise standard chamber having dimensions of 12 mmx15 mm and a thickness of 150 microns) [Laugharn: col. 54, line 30-35]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic and Soenksen using the the mixing apparatus of Laugharn.  
Therefore, the combination of Franjic and Soenksen with Laugharn will enable the system to facilitate or cause the aggregation and manipulation of small particles in small devices such as hybridization chambers that are used with DNA chips [Laugharn: col. 45, line 60-63. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”), in view of Kikunaga et al. (US Patent Application Publication 2007/0206847 A1), (“Kikunaga”), in view of Lieblich et al. (US Patent Application .
Regarding claim 19, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], comprising translating the sample holder linearly i.e. FIG. 4 shows an example of a motorized positioning assembly consisting of an X translation stage 40, a Y translation stage 44, a Z translation stage 46, a tilt stage 48 and, perpendicular to it, a second tilt stage 49. A sample holder 16 is mounted on the top of the second tilt stage 49. The whole system is fixed to a baseplate 42 for system robustness and rigidity.) [Franjic: col. 8, line 12-18; Fig. 4] – Notes: Fig. 4 shows that the sample holder can be moved in several directions such as an X translation stage 40, a Y translation stage 44, a Z translation stage 46) at a speed of 10 to 20mm/s, and rotating the sample holder (i.e. the device can have motorized stages with rotational stage replacing one of the translational stages) [Franjic: col. 8, line 47-49] at a speed of approximately 300 per second.
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, comprising translating the sample holder linearly at a speed of 10 to 20mm/s, and rotating the sample holder at a speed of approximately 300 per second.
However, in the same field of endeavor Kikunaga further discloses the claim limitations and the deficient claim limitations, as follows:
translating the sample holder linearly at a speed of 10 to 20mm/s  (i.e. It should be understood that, while in this case the speed at which the measurement subject 100 is moved is not to be considered as being particularly limited, it is desirable for this speed to be within the range of 0.1 mm/s to 200 mm/s, and in particular it is more desirable for it to be within the range of 1 to 20 mm/s.) [Kikunaga: para. 0089]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic and Soenksen with Kikunaga to program the system to move the sample holder within a range from 1 to 20 mm/s.  
Therefore, the combination of Franjic and Soenksen with Kikunaga will meet the Kikunaga system’s desirable parameters [Kikunaga: para. 0089].
Franjic, Soenksen, and Kikunaga do not explicitly disclose the following claim limitation (Emphasis added).
rotating the sample holder at a speed of approximately 300 per second.
However, in the same field of endeavor Lieblich further discloses the claim limitations and the deficient claim limitations, as follows:
at a speed of approximately 300 per second (i.e. a sampling as dense as one plane per degree would require an approximately constant rate of rotation of thirty degrees per second) [Lieblich: para. 0043]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic, Soenksen, and Kikunaga with Lieblich to program the system to rotate the sample holder at 300 per second.  
Therefore, the combination of Franjic, Soenksen, and Kikunaga with Lieblich will enable the system to achieve a sampling as dense as one plane per degree [Lieblich: para. 0043].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”), in view of Heumann et al. (US Patent Application Publication .
Regarding claim 20, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic and Soenksen further meet the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], comprising checking the image to check whether it is in focus, by checking whether a focal structure is in focus.
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, comprising checking the image to check whether it is in focus, by checking whether a focal structure is in focus. 
However, in the same field of endeavor Heumann further discloses the claim limitations and the deficient claim limitations, as follows:
checking the image to check whether it is in focus, by checking whether a focal structure is in focus (i.e. "in focus" refers to the state in which points on the object have a one-to-one mapping to points on an image. If a point on the object maps or spreads into a number points in the image, then the image is out of focus. If the blurring function is shift-invariant, it is called the point spread function. If the mapping is such that the image cannot be uniformly focused with the correct spatial relationship, then it is said to have "aberrations".) [Heumann: para. 0021].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic and Soenksen with Heumann to program the system to check the “in focus” condition.  
Therefore, the combination of Franjic and Soenksen with Heumann will enable the system to capture images with better visual quality [Soenksen: col. 10, line 34-38].

Claim 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Franjic et al. (US Patent 10,768,114 B2), (“Franjic”), in view of Soenksen (US Patent 9,386,211 B2), (“Soenksen”), in view of Fallon et al. (US Patent 9,084,784 B2), (“Fallon”).
Regarding claim 21, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic and Soenksen further meet the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the sample holder (i.e. sample holder) [Franjic: col. 3, line 31; Fig. 4] includes a plurality of antimicrobial agents, each at a plurality of concentrations, for performing an AST analysis.
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the sample holder includes a plurality of antimicrobial agents, each at a plurality of concentrations, for performing an AST analysis. 
However, in the same field of endeavor Fallon further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. preparations include aqueous vehicles, nonaqueous vehicles, antimicrobial agents) [Fallon: col. 15, line 15-16], each at a plurality of concentrations (i.e. In the classical broth microdilution method, the candidate antiseptic composition is diluted in culture medium in a sterile, covered 96-well microtiter plate. An overnight culture of a single bacterial colony is diluted in sterile medium such that, after inoculation, each well in the microtiter plate contains an appropriate number of colony forming units) [Fallon: col. 29, line 56-61], for performing an AST analysis (i.e. Anti-bacterial MICs for candidate antiseptic compositions can be measured using a broth macro- or microdilution assay (see Amsterdam, D. (1996) "Susceptibility testing of antimicrobials in liquid media," pp. 52-111. In Loman, V., ed. Antibiotics in Laboratory Medicine, 4th ed. Williams and Wilkins, Baltimore, Md.). A standardised anti-bacterial susceptibility test is provided by the National Committee for Clinical Laboratory Standards (NCCLS) as NCCLS, 2000; document M7-A58) [Fallon: col. 29, line 47-55].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic and Soenksen with Fallon to place antimicrobial agents in the sample holder.  
Therefore, the combination of Franjic and Soenksen with Fallon will enable the system to perform the standardised anti-bacterial susceptibility test [Fallon: col. 29, line 47-55].

Regarding claim 23, Franjic and Soenksen meet the claim limitations as set forth in claim 1.Franjic and Soenksen further meet the claim limitations as follow.
The method according to claim 1 (i.e. a method under computer control of organic sample analysis) [Franjic: col. 2, line 52-53], wherein the sample holder comprises samples (i.e. The computer is programmed for controlling motorized positioning mechanism to move the sample holder having the sample located thereon to positions in the field of view of each bio-imaging probe where the sample can be analyzed individually by each of the bio-imaging probes.) [Franjic: Abstract] which include pathogens present in a microbiological growth medium for performing a broth microdilution assay.
Franjic and Soenksen do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the sample holder comprises samples which include pathogens present in a microbiological growth medium for performing a broth microdilution assay. 

which include pathogens present in a microbiological growth medium for performing a broth microdilution assay ((i.e. preparations include aqueous vehicles, nonaqueous vehicles, antimicrobial agents) [Fallon: col. 15, line 15-16]; (i.e. In the classical broth microdilution method, the candidate antiseptic composition is diluted in culture medium in a sterile, covered 96-well microtiter plate. An overnight culture of a single bacterial colony is diluted in sterile medium such that, after inoculation, each well in the microtiter plate contains an appropriate number of colony forming units) [Fallon: col. 29, line 56-61]; (i.e. Anti-bacterial MICs for candidate antiseptic compositions can be measured using a broth macro- or microdilution assay (see Amsterdam, D. (1996) "Susceptibility testing of antimicrobials in liquid media," pp. 52-111. In Loman, V., ed. Antibiotics in Laboratory Medicine, 4th ed. Williams and Wilkins, Baltimore, Md.). A standardised anti-bacterial susceptibility test is provided by the National Committee for Clinical Laboratory Standards (NCCLS) as NCCLS, 2000; document M7-A58) [Fallon: col. 29, line 47-55]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franjic and Soenksen with Fallon to place antimicrobial agents in the sample holder.  
Therefore, the combination of Franjic and Soenksen with Fallon will enable the system to perform the standardised anti-bacterial susceptibility test [Fallon: col. 29, line 47-55] using the classical broth microdilution method [Fallon: col. 29, line 56-61].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488